 In the Matter of DOUGLAS AIRCRAFT COMPANY, INC.andLOCAL 782,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN&HELPERS OF AMERICA,A. F. OF L.CaseNo. B-5536.-DecidedJuly8, 1943Messrs.John J. BalluffandIra Andrews,of Park Ridge,Ill., forthe Company.Mr. K. M. Hindley,of Chicago,Ill.,andMr.Melvin Decker,ofMaywood, I11., for the Teamsters.Mr. H. E. Baker,of Chicago, Ill., for the C. 1. 0.Mr. R. W.Riddle,of Chicago,Ill., for the I. A. M.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 782, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, A. F.of L., herein called the Teamsters, alleging that a question affectingcommerce had arisen concerning the representation of employees ofDouglas Aircraft Company, Inc., Park Ridge, Illinois, herein calledthe Company, the National Labor Relations Board provided for anappropriate -hearing upon due notice before Robert R. Rissman, TrialExaminer.Said hearing was held at Chicago, Illinois, on June 17,1943.The Company and the Teamsters appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-exam-ine witnesses, and to introduce evidence bearing on the issues.'TheTrial Examiner's rulings made at the hearing are free from preju-'dicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.'Representatives of the United Automobile,Aircraftand Agricultural Implement Workersof America,C. I 0, and ofthe International Association of Machinists,hereinabove referredto respectively as the C I 0 and theIA M , were presentat the hearing,but sjatedthat they did not desire, to intervene and disclaimed any interest in the unit hereinafterfound appropriate.51 N. L. R B., No. 30.140 DOUGLAS AIRCRAFT COMPANY, INC.141Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYDouglas Aircraft Company, Inc., is a Delaware corporation which,operates plants in several States of the Union.We are here con-cerned only with its plant at Park Ridge, Illinois, known as the Chi-cago plant, where it is engaged in the manufacture of aircraft parts.The plant, together with all machinery and raw materials, is owned bythe United States Government.The Company operates the plantunder a cost plus fixed-fee contract, and all employees are employedby the Company. During the 3-month period of March, April, andMay, 1943, raw materials amounting in value to more than $1,000,000were used at the Chicago plant, of which approximately 80 percentwas delivered to the plant from points outside the State of Illinois.During the period from June through December 1943, the Companywill deliver aircraft and aircraft parts, amounting in value to morethan $5,000,000, from its Chicago plant to the United States ArmyAir Force, for use throughout the world. The Company concedesthat it is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 782, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, affiliated with the AmericanFederation of Labor, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about April 1, 1943, the Teamsters requested the Companyto recognize it as the exclusive bargaining representative of the driv-ers in the transportation division of the Company's Chicago plant.The Company refused this i'equest and referred the Teamsters to theBoard for certification.A statement of the Regional Director, introduced in evidence at thehearing, indicates that the Teamsters represents a substantial numberof employees in the unit hereinafter found to be appropriate?2The Regional Director reported that the Teamsters had submitted authorization cards,all of which are dated in March,and April 1943, and bear the apparently genuine signaturesof persons whose names are on the Company's pay roll of April 21, 1943. These nameprepresent 60 percent of all truck drivers employed by the Company. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Teamsters seeks a unit composed of all drivers employed bythe Company in the transportation division of its Chicago plant, ex-cluding supervisory employees.The Company contends that all em-ployees at the Chicago plant should constitute the appropriate bar-gaining unit.Under the supervision of its transportation depart-ment, the Company maintains numerous trucks, passenger automo-biles, tractors, and street sweepers. ' The drivers sought to be repre-sented by the Teamsters operate all of the afore-mentioned types ofvehicles 3Actual working practice has established that drivers nor-mally compose a distinct functional group having duties and interestsdiffering from those of other production and maintenance employees.No other organization is presently seeking to represent the drivers,and the organizational efforts of the Teamsters have been confinedto this group.We find that all drivers employed by the Company in the trans-portation division of its Chicago plant, excluding supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within', the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESIt was contended by the Company at the hearing that since con-siderable expansion in personnel is contemplated at the Chicago plant,an election to determine the bargaining representative of the driversshould be postponed until such time as a more representative num-ber of employees is employed in the entire plant, at which time thequestion of collective bargaining representation may be determined8The transportation division also employs dispatchers,lead men, mechanics,and clericalemployees,none of whom operates motor vehicles.In addition,two crane operators areemployed in the operation of the division's one Link-Belt crane.None of the foregoingemployees is included within the unit sought by the Teamsters.4Drivers have often been excluded by the Board from units of production and mainte-nance employees.Matter of Cudahy,Packing,Company, 4N. L. R B.39;Matter of Armour& Company, 7 N.L. R.B 710;Matter of Inland Steel Company,9 N. L R B 783;Matterof Century Biscuit Company,9 N.L.R B 1257;Matter of Armour & Company,10 N. L.R. B. 912;Matter of Seymour Packing Company,12 N. L. R. B.1098;Matterof MoultonLadder Manufacturing Company,27 N L. R. B. 40;Matter of Fairmont Creamery Company,42 N. L.R. B. 1041;Matter of United States Cartridge Company,45 N. L R.B. 1043;Matter of The Sherwin-Williams Defense Corporation,46 N. L.R.B. 325;Matter ofLone Star Defense Corporation,47 N. L.R. B. 1247. DOUGLAS AIRCRAFT COMPANY, INC.143for the plant as a whole.The record discloses, however, that whilea considerable increase in employees generally is expected, there isno certainty as to how many, or when, additional drivers will beemployed.Furthermore, at the present time the Company employsmore than 50 percent of the number of drivers required under itsestimate of maximum future needs.Under these circumstances, wedo not believe that the drivers now employed by the Company shouldbe deprived of their right to bargain collectively pending such timeas the Company completes its program of expansion.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Douglas AircraftCompany, Inc., Park Ridge, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the payroll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Local 782,International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, A. F. of L., for the purposes of collectivebargaining.